DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0049] and [0050], every instance of the phrase “the particulate filter 318” should read –the particulate filter [[318]]308–.

Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
In Reference to Claim 15
In line 1, the phrase “The particulate filter of claim 8” should read –The exhaust gas aftertreatment system of claim 8–.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0025305 to Peters (Peters).
Peters teaches (see Peters and Fig. 1 below):
In Reference to Claim 1
A particulate filter comprising:
A housing (Fig. 1 – reference character 16);
A filter substrate (14) positioned in the housing (Peters paragraph [0049]); and
An aqueous solution or suspension applied to the filter substrate, the aqueous solution or suspension configured to decompose or evaporate into a predetermined amount of ash in response to exposure to heat so as to pre-condition the filter substrate (paragraphs [0053] – [0056]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the predetermined amount of ash is sufficient to achieve a target fractional efficiency of the particulate filter (Peters paragraphs [0049] and [0056]).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the predetermined amount of ash is determined based on a difference between the target fractional efficiency and an initial fractional efficiency of the particulate filter, the target fractional efficiency being a fractional efficiency required for exhaust gas exiting the particulate filter to have a measured particulate matter emission level below a threshold particulate matter emission level (Peters paragraph [0049]).
In Reference to Claim 4
In addition to all the limitations of claim 3 discussed above, wherein the measured particulate matter emission level and the threshold particulate matter emission level are each defined with respect to particulate number (Peters paragraph [0052]).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the aqueous solution or suspension is decomposed or evaporated into the predetermined amount of ash during a break-in period of an engine operatively coupled to the particulate filter (Peters paragraphs [0063] – [0064]).

In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, wherein the particulate filter is a diesel particulate filter (Peters paragraph [0046]).
In Reference to Claim 7
In addition to all the limitations of claim 1 discussed above, wherein the particulate filter is a gasoline particulate filter (Peters paragraph [0046]).
In Reference to Claim 8
An exhaust gas aftertreatment system comprising:
A particulate filter (Fig. 1 – reference character 14); and
An ash dispenser (40) positioned upstream of the particulate filter, the ash dispenser configured to release ash into exhaust gas upstream of the particulate filter so as to pre-condition the particulate filter (Peters paragraph [0053]).
In Reference to Claim 9
In addition to all the limitations of claim 8 discussed above, wherein the released ash includes a predetermined amount of ash that is sufficient to achieve a target fractional efficiency of the particulate filter (Peters paragraphs [0049] and [0056]).
In Reference to Claim 10
In addition to all the limitations of claim 9 discussed above, wherein the predetermined amount of ash is determined based on a difference between the target fractional efficiency and an initial fractional efficiency of the particulate filter, the target fractional efficiency being a fractional efficiency required for exhaust gas exiting the particulate filter to have a measured particulate matter emission level below a threshold particulate matter emission level (Peters paragraph [0049]).
In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the measured particulate matter emission level and the threshold particulate matter emission level are each defined with respect to particulate number (Peters paragraph [0052]).
In Reference to Claim 12
In addition to all the limitations of claim 8 discussed above, wherein the ash dispenser releases the ash during a break-in period of an engine operatively coupled to the exhaust gas aftertreatment system (Peters paragraphs [0063] – [0064]).
In Reference to Claim 13
In addition to all the limitations of claim 8 discussed above, wherein the particulate filter is a diesel particulate filter (Peters paragraph [0046]).
In Reference to Claim 14
In addition to all the limitations of claim 8 discussed above, wherein the particulate filter is a gasoline particulate filter (Peters paragraph [0046]).


Claims 25 – 27 and 30 – 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0271029 to Alig (Alig).
Alig teaches (see Alig and Fig. 1A below):
In Reference to Claim 25
A particulate filter comprising:
A housing (Fig. 1A – reference character 2) including an inlet cone (11);
A filter substrate (3) positioned in the housing; and
A predetermined amount of ash (8) attached to the inlet cone and configured to be released into exhaust gas flowing through the inlet cone so as to pre-condition the filter substrate (Alig paragraphs [0032], [0033], and [0037]).
In Reference to Claim 26
In addition to all the limitations of claim 25 discussed above, a binder material (Fig. 1A – reference character 17) combined with the predetermined amount of ash so as to facilitate attachment of the predetermined amount of ash to the inlet cone (Alig paragraphs [0032] – [0033]).
In Reference to Claim 27
In addition to all the limitations of claim 25 discussed above, wherein the predetermined amount of ash is sufficient to achieve a target fractional efficiency of the particulate filter (Alig paragraph [0010]).
In Reference to Claim 30
In addition to all the limitations of claim 25 discussed above, wherein the predetermined amount of ash is released from the inlet cone during a break-in period of an engine operatively connected to the particulate filter (Alig paragraph [0037]).
In Reference to Claim 31
In addition to all the limitations of claim 25 discussed above, wherein the particulate filter is a diesel particulate filter (Alig paragraph [0021]).
In Reference to Claim 32
In addition to all the limitations of claim 25 discussed above, wherein the particulate filter is a gasoline particulate filter (Peters paragraph [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Alig.
In Reference to Claim 15
Peters teaches:
In addition to all the limitations of claim 8 discussed above, an intermediate exhaust component (Fig. 1 – reference character 10) coupled to the particulate filter.
Peters does not teach the following which is taught by Alig:
A binder material (Fig. 1A – reference character 17) coupled to at least one of the intermediate exhaust component or the particulate filter (1).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Alig to couple a binder material to the particulate filter within the exhaust gas aftertreatment system of Peters since it would effectively ensure that walls of the filter body are very uniformly exposed to the ash as taught by Alig (paragraph [0017]).


Claims 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of US Patent Application Publication No. 2004/0026291 to Drozd et al. (Drozd).
In Reference to Claim 16
Peters teaches:
An exhaust gas aftertreatment system comprising:
A particulate filter (Fig. 1 – reference character 14);
An additive material (31) from which ash is generated, the ash configured to pre-condition the particulate filter (Peters paragraph [0053]); and
A controller (20) configured to maintain an operating parameter of the engine constant while the additive material is being released (paragraph [0064]).
Peters does not teach the following which is taught by Drozd (see Drozd):
A filter positioned upstream of the particulate filter, the filter configured to release the additive material (Drozd paragraphs [0105] – [0107]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Drozd to filter the fuel of the combined fuel and water/ash-former injection system within the exhaust gas aftertreatment system of Peters since it would serve to remove thermal degradation products and bacterial slime which accumulate whenever fuel sits for an extended period of time or is exposed to air as taught by Drozd (paragraph [0002]).


In Reference to Claim 17
Peters does not teach the following which is taught by Drozd:
In addition to all the limitations of claim 16 discussed above, wherein the filter is a fuel filter (Drozd paragraph [0105]).
In Reference to Claim 18
Peters does not teach the following which is taught by Drozd:
In addition to all the limitations of claim 17 discussed above, wherein the fuel filter releases the additive material into fuel flowing through the fuel filter (Drozd paragraphs [0105] – [0107]).
In Reference to Claim 19
Peters teaches:
In addition to all the limitations of claim 16 discussed above, wherein a first amount of the additive material is released, the first amount configured to produce a predetermined amount of ash that is sufficient to achieve a target fractional efficiency of the particulate filter (Peters paragraphs [0049] and [0056]).
In Reference to Claim 20
Peters teaches:
In addition to all the limitations of claim 19 discussed above, wherein the predetermined amount of ash is determined based on a difference between the target fractional efficiency and an initial fractional efficiency of the particulate filter, the target fractional efficiency being a fractional efficiency required for exhaust gas exiting the particulate filter to have a measured particulate matter emission level below a threshold particulate matter emission level (Peters paragraph [0049]).
In Reference to Claim 21
Peters teaches:
In addition to all the limitations of claim 20 discussed above, wherein the measured particulate matter emission level and the threshold particulate matter emission level are each defined with respect to particulate number (Peters paragraph [0052]).
In Reference to Claim 22
Peters teaches:
In addition to all the limitations of claim 16 discussed above, wherein the additive material is released during a break-in period of an engine operatively coupled to the exhaust gas aftertreatment system (Peters paragraphs [0063] – [0064]).
In Reference to Claim 23
Peters teaches:
In addition to all the limitations of claim 16 discussed above, wherein the particulate filter is a diesel particulate filter (Peters paragraph [0046]).
In Reference to Claim 24
Peters teaches:
In addition to all the limitations of claim 16 discussed above, wherein the particulate filter is a gasoline particulate filter (Peters paragraph [0046]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Alig in view of US Patent Application Publication No. 2020/0191030 to Clowes et al. (Clowes).
In Reference to Claim 28
Alig does not teach the following which is taught by Clowes (see Clowes):
In addition to all the limitations of claim 27 discussed above, wherein the predetermined amount of ash is determined based on a difference between the target fractional efficiency and an initial fractional efficiency of the particulate filter, the target fractional efficiency being a fractional efficiency required for exhaust gas exiting the particulate filter to have a measured particulate matter emission level below a threshold particulate matter emission level (Clowes paragraphs [0068] and [0074]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Clowes to determine the predetermined amount of ash based on a difference between the target fractional efficiency and an initial fractional efficiency of the particulate filter so as to have a measured particulate matter emission level below a threshold particulate matter emission level within the exhaust gas aftertreatment system of Alig since it would provide an advantageous combination of high fresh filtration and low back pressure as taught by Clowes (paragraph [0074]).


In Reference to Claim 29
Alig does not teach the following which is taught by Clowes:
In addition to all the limitations of claim 28 discussed above, wherein the measured particulate matter emission level and the threshold particulate matter emission level are each defined with respect to particulate number (Clowes paragraph [0074]).



    PNG
    media_image1.png
    412
    522
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    314
    567
    media_image2.png
    Greyscale


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rose (US 2020/0165947); Wessels et al. (US 11,149,606); and Wenninger et al. (US 2013/0074476) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746